41 F.3d 1514
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Mary Jeanette SEGUNDO, Defendant-Appellant.
No. 93-10738.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 4, 1994.*Decided Nov. 7, 1994.

1
Before:  SNEED, PREGERSON, and WIGGINS, Circuit Judges


2
MEMORANDUM**


3
Mary Segundo appeals the sentence she received following her jury conviction of involuntary manslaughter, arguing that she should have received a two-level reduction in her offense level under the Sentencing Guidelines for acceptance of responsibility.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We remand the case for resentencing.


4
The first time Segundo was tried for the death of her common law husband, she was convicted of second degree murder.  The trial judge granted Segundo a two-level reduction in her offense level for acceptance of responsibility.  This court reversed that conviction and remanded the case for a new trial.  United States v. Segundo, No. 92-10242 (9th Cir.  Mar. 16, 1993) (unpublished disposition).  On retrial, Segundo was convicted of involuntary manslaughter in violation of 18 U.S.C. Secs. 1112 and 1153.  This time, however, the district court denied the two-level reduction for acceptance of responsibility even though no new evidence was presented at the second trial that would suggest the reduction was no longer warranted.  The government concedes that Segundo should have received the two-level reduction following the retrial.


5
Accordingly, Segundo's sentence is VACATED and the case is REMANDED to the district court for resentencing, to include the two-level reduction.



*
 The panel finds this case appropriate for submission without argument pursuant to Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3